Citation Nr: 0921508	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-11 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a spontaneous pneumothorax.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to August 
1971.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from an October 2004 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO), which increased the rating for the Veteran's 
service-connected spontaneous pneumothorax from zero to 10 
percent.

The issue on appeal was originally before the Board in May 
2008 when it was remanded for additional evidentiary 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


The Veteran seeks a rating in excess of 10 percent.  It is 
initially noted that the Veteran's disability was previously 
rated under Diagnostic Code 6814.  This Diagnostic Code was 
in effect prior to October 7, 1996.  On October 7, 1996, the 
rating criteria for respiratory disorders were revised and 
are still found in 38 C.F.R. § 4.97.  However, the changes 
resulted in the elimination of Diagnostic Code 6814.  
Spontaneous pneumothorax is now evaluated under Diagnostic 
Code 6843.  

Under the revised rating criteria, restrictive lung disease, 
to include pneumothorax contemplated in Diagnostic Code 6843, 
is primarily rated according to the degree of impairment on 
pulmonary function tests.  A 10 percent rating is assigned 
where pulmonary function testing reveals FEV- 1 of 71 to 80 
percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
where the Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method reveals (DLCO (SB)) 66 to 80 
percent predicted.  A 30 percent rating is assigned where 
pulmonary function testing reveals FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
56 to 65 percent predicted.  A 60 percent rating is assigned 
where pulmonary function testing reveals FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg in (with cardiorespiratory 
limit).  38 C.F.R. § 4.97, Diagnostic Code 6843 (2006).  

Note (2) for Diagnostic Code 6843 provides that following 
episodes of total spontaneous pneumothorax, a rating of 100 
percent shall be assigned as of the date of hospital 
admission and shall continue for three months from the first 
day of the month after hospital discharge.  

Note (3) to the General Rating Formula for Restrictive Lung 
Disease adds that gunshot wounds of the pleural cavity with 
bullet or missile retained in the lung, pain or discomfort on 
exertion, or with scattered rales or some limitation of 
excursion of diaphragm or of lower chest expansion shall be 
rated at least 20-percent disabling.

In May 2008, when this case was initially before the Board, 
the matter was remanded to afford the Veteran a new VA 
examination to determine the severity of his service-
connected spontaneous pneumothorax.  The VA examination 
report was returned without the required PFT results, 
however.  (E-mail exchanges in the record note that the 
RO/AMC attempted to obtain the records, and the examiner 
attempted to send the records, but the records were never 
incorporated with the file.)  The PFT records are critical in 
evaluating whether a higher rating is warranted under 
Diagnostic Code 6843.  See also Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (VA medical records are considered part 
of the record on appeal since they are within VA's 
constructive possession).  See Stegall v. West, 11 Vet. App. 
268 (1998) (A remand by the Board confers upon the veteran, 
as a matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand).

The Board also notes that on VA examination in November 2008, 
the examiner wrote that the Veteran uses Albuterol 
approximately six times a day.  However, it was also noted 
that on physical examination and x-ray studies, objective 
findings were essentially normal.  In the summary of 
problems, diagnosis and functional effects, a history of 
spontaneous pneumothorax with no associated problems was 
noted.  Given the contradictory findings contained within the 
VA examination report, the Board finds that clarification is 
needed.  If an examination report does not contain sufficient 
detail, it is incumbent upon the VA to return the report as 
inadequate for evaluation purposes.  Green v. Derwinski, 
1 Vet. App. 121 (1991).




Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's PFT records from 
his November 2008 VA examination.  If the 
requested records are not available, or 
the search for the records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file 
and the Veteran should be afforded 
another pulmonary function test study.

2.  If the PFT reports are available and 
can be incorporated into the claims file, 
transfer the Veteran's claims file to the 
November 2008 VA examiner, or if she is 
not available, to another appropriate VA 
examiner.  After reviewing the claims 
file and noting that such review has 
occurred, the examiner should comment on 
whether the Veteran's daily use of 
Albuterol is due to his service-connected 
spontaneous pneumothorax or due to other 
nonrelated respiratory impairment such as 
chronic bronchitis, asthma, chronic 
obstructive pulmonary disease (COPD), or 
any other small airway disease.  If the 
Veteran's prescribed medication is due to 
his service-connected spontaneous 
pneumothorax or it is not possible to 
separate the effects of the service-
connected disability from any other 
nonservice-connected respiratory ailment, 
the examiner should state so.  

The rationale for any conclusion reached 
should be provided.

3.  Thereafter, readjudicate the issue on 
appeal.  If the desired benefit is not 
granted, a supplemental statement of the 
case should be furnished to the Veteran 
and his representative.  The appropriate 
time within which to respond should 
provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




